Title: From Alexander Hamilton to Major General Israel Putnam, 30 July 1777
From: Hamilton, Alexander
To: Putnam, Israel


Head Quarters Coryel[l]s ferry [New Jersey]July 30th. 1777.
Sir,
His Excellency commands me to acknowlege the receipt of yours of the 27th instant.
The circumstance of the fleet appearing off, opposite to Blue Point does not indicate any movement to the Eastward. It was necessary in going out of the Hook, whatever course they might intend to steer, whether to the Southward or Eastward, to stand out in that direction for some time, as they went out with a Westerly wind. If however you hear any thing more of them, you will give His Excellency the earliest notice of it.
General Clinton informs His Excellency, that he is called to attend at Kingston and take the oath of office conformable to his appointment as Governor of the State of New York. It is to be regretted that so useful an officer is obliged to leave the posts under his superintendency at a time like this. The General is at a loss how to supply his place properly, without doing an injury to some other post, where the presence of the person fit to succeed General Clinton would be equally wanted. But as some person must be found to succeed him, He desires me to mention to you General James Clinton, who is, in his present situation, in a manner lost to the service. This Gentleman, having been formerly stationed at those posts, is to be supposed well acquainted with them; and he has the character of being a brave man, but it is to be apprehended he may want activity which will be a very essential quality. To remedy this defect I am to suggest the stationing Col: Malcolm ⟨——————————⟩. The General does not mean to direct absolutely in this matter. He only means to suggest for your consideration and that of the other General officers with you, whom he wishes you to consult, on what is best to be done, and leaves it to your option either to send General James Clinton, or any person who may be deemed fitter for the purpose, and can be spared from where he may now be, to take the command in place of General George Clinton. If Col: Malcolm is ordered from the Clove, it will be requisite to send some other person, with a proportionable number of men to supply his place.
General Clinton also informs that the time of service for which the Militia at the posts under him are engaged expires tomorrow; and that there will then be only Col DuBois regiment and Col: Meig’s detachment remaining. The General wishes you to attend particulary to this matter as it will by no means be prudent to leave those posts in so weak a state.
General Sullivan has been ordered to halt wherever the letter which was sent off last night for the purpose should find him. I imagine this will be at Morris Town or in the neighbourhood of it. He is directed to march off immediately to you on your giving him notice of any number of the enemy’s fleet appearing in the North River. The rest of the troops are all halted on the Jersy side of the Delaware ’till further intelligence.
I am with much respect   Dr Sir   Yr. most Obed servant
AH   ADC
